Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 of our reports dated February 17, 2011, relating to the consolidated financial statements and consolidated financial statement schedules of PG&E Corporation, and the effectiveness of PG&E Corporation's internal control over financial reporting, appearing in the Annual Report on Form 10-K of PG&E Corporation for the year ended December 31, 2010. /s/ DELOITTE & TOUCHE LLP August 4, 2011 San Francisco, California
